EXHIBIT 10.2


SPARTAN STORES, INC.
2010 CASH INCENTIVE PLAN



SECTION 1
ESTABLISHMENT AND PURPOSES OF PLAN

          1.1          Establishment of Plan. Spartan Stores, Inc., a Michigan
corporation, hereby establishes its 2010 Cash Incentive Plan for its Company and
Subsidiary officers, employee directors and other key Associates. The Plan
permits the award of incentive compensation in the form of performance-based
incentive awards payable in cash.

          1.2          Purposes of Plan. The purposes of the Plan are to
motivate Participants to achieve the Company's financial and business
objectives; to allow Participants to share appropriately in the financial
success of the Company; to provide a highly competitive incentive compensation
opportunity; to create a linkage between Participant contribution and the
Company's business and financial objectives; and to assist in the attraction,
retention and motivation of Associates. The Plan is further intended to provide
flexibility to the Company in structuring incentive compensation to best promote
the foregoing objectives.

          1.3          Plan Document. This instrument, as amended from time to
time, constitutes the governing document of the Plan.

          1.4          Effective Date. The Plan is effective as of March 28,
2010. The Plan shall remain in effect until terminated by the Board. Unless
earlier terminated by the Board, the Plan shall terminate as of the date of the
first meeting of shareholders held in 2020.

          1.5          Incentive Compensation Plan. The Plan is an incentive
compensation program for Participants. Because the Plan does not provide welfare
benefits and does not provide for the deferral of compensation until termination
of employment, it is established with the intent and understanding that it is
not an employee benefit plan within the meaning of the federal Employee
Retirement Income Security Act of 1974, as amended.



SECTION 2
DEFINITIONS

                    The following terms shall have the definitions stated,
unless the context requires a different meaning. Other defined terms shall have
the meanings ascribed to them herein.

          2.1          Annual Base Salary. "Annual Base Salary" means a
Participant's annual salary rate in effect at the end of a Performance Period
without regard to incentive compensation or



--------------------------------------------------------------------------------


bonuses or awards under this Plan or other benefits or incentive compensation
plans maintained or provided by the Company.

          2.2          Associate. "Associate" means an employee of the Company
or any Subsidiary.

          2.3          Beneficiary. "Beneficiary" means the individual, trust or
other entity designated by the Participant to receive any Incentive Bonus
payable with respect to the Participant under the Plan after the Participant's
death. A Participant may designate or change a Beneficiary by filing a signed
designation with the Committee in a form approved by the Committee. A
Participant's will or other estate planning document is not effective for this
purpose. If a designation has not been completed properly and filed with the
Committee or is ineffective for any other reason, the Beneficiary shall be the
Participant's Surviving Spouse. If there is no effective designation and the
Participant does not have a Surviving Spouse, the remaining Incentive Bonus
under this Plan, if any, shall be paid to the Participant's estate.

          2.4          Board. "Board" means the Board of Directors of the
Company.

          2.5          Business Unit. "Business Unit" means any Subsidiary,
department, division or other operational unit of the Company or any Subsidiary
as to which the Committee shall establish a Goal under the Plan applicable in a
Performance Period.

          2.6          Code. "Code" means the Internal Revenue Code of 1986, as
amended.

          2.7          Committee. "Committee" means the Compensation Committee
of the Board or such other committee as the Board designates to administer this
Plan. The Committee shall consist of at least two persons, all of whom shall be
"non-employee directors" as defined in Rule 16b-3 under the Securities Exchange
Act of 1934, as amended, and "outside directors" as defined in Section 162(m) of
the Code.

          2.8          Common Stock. "Common Stock means the Company's common
stock, no par value.

          2.9          Company. "Company" means Spartan Stores, Inc., a Michigan
corporation, and its Subsidiaries.

          2.10          Fiscal Year. "Fiscal Year" means the financial reporting
and taxable year of the Company.

          2.11          Goal. "Goal" means the goal established for one or more
Participants by the Committee under Section 5 of this Plan for one or more of
the Company and any Business Unit to achieve over a designated performance
period. Goals may be based on the net earnings or other financial performance or
results or improvements in operations of the Company or any Business Unit, or
any other criteria that the Committee may determine from time to time.

          2.12          Incentive Bonus. "Incentive Bonus" means a bonus awarded
and paid in cash to a Participant for services to the Company or its
Subsidiaries during a Performance Period that is based upon achievement of Goals
that are applicable to the Participant.



2

--------------------------------------------------------------------------------




          2.13          Officer. "Officer" means a Participant serving in one or
more of the following positions with Spartan Stores, Inc.: Chief Executive
Officer, President, any Executive or other Vice President, Secretary and
Treasurer.

          2.14          Participant. "Participant" means an Associate designated
by the Committee to participate in this Plan for a Performance Period pursuant
to Section 4 of this Plan.

          2.15          Performance Period. "Performance Period" means the
period of time during which the performance objectives must be achieved by the
Company, a Subsidiary, or a Business Unit to determine the payout of an
Incentive Bonus, if any.

          2.16          Retirement. "Retirement" means termination of employment
as a result of retirement on or after the earlier of the date the Participant
reaches (a) age 65; or (b) age 55, but only if such Participant has completed at
least ten Years of Vested Service (as defined below) since the later of the
Participant's date of hire or, if the Participant became an associate of the
Company in connection with a merger or acquisition, the date of the effective
time of such merger or acquisition.

          2.17          Subsidiary. "Subsidiary" means any corporation or other
entity of which fifty percent (50%) or more of the outstanding voting stock or
voting ownership interest is directly or indirectly owned or controlled by the
Company or by one or more Subsidiaries of the Company, except that for purposes
of this Plan, the term "Subsidiary" does not include Spartan Insurance Company
Ltd. or SI Insurance Agency, Inc.

          2.18          Surviving Spouse. "Surviving Spouse" means the husband
or wife of the Participant at the time of the Participant's death who survives
the Participant. If the Participant and the spouse die under circumstances that
make the order of their deaths uncertain, it shall be presumed for purposes of
this Plan that the Participant survived the spouse.

          2.19          Target Bonus. "Target Bonus" means the bonus goal
established by the Committee for each Participant under Section 5.2(d).

          2.20          Total Disability. "Total Disability" means the condition
of a Participant who is and remains eligible for total and permanent disability
benefits under § 223 of the Social Security Act, as amended.

          2.21          Year of Vested Service. "Year of Vested Service" means a
calendar year in which a Participant is credited with at least 1,000 hours of
employment with the Company or its Subsidiaries. For the purposes of this
definition, "hours of employment" include actual hours of paid work, paid leave
or other time off, and hours of work missed due to military service provided
that the Participant returns to work while his or her rehire rights are
protected by law.





3

--------------------------------------------------------------------------------




SECTION 3
ADMINISTRATION OF PLAN

          3.1          Plan Administration.

>           (a)          Power and Authority. The Committee shall have full
> power and authority to interpret the provisions of the Plan and shall have
> full power and authority to supervise the administration of the Plan. All
> determinations, interpretations and selections made by the Committee regarding
> the Plan shall be final and conclusive on all parties. To the extent it deems
> necessary or appropriate, the Committee may adopt rules, policies and forms
> for the administration, interpretation and implementation of the Plan.
> 
>           (b)          Delegation of Authority. The Committee may delegate
> administrative authority and responsibility from time to time to and among one
> or more officers of the Company, but all actions taken pursuant to delegated
> authority and responsibility shall be subject to review, change and approval
> by the Committee.

          3.2          Grants or Awards to Participants. In accordance with and
subject to the provisions of the Plan, the Committee shall have the authority to
determine all matters as the Committee may deem necessary or desirable and as
are consistent with the terms of the Plan, including, without limitation, the
following: (a) the persons who shall be selected as Participants and (b) the
nature and extent of the Incentive Bonus granted to each Participant.

          3.3          Indemnification. A member of the Committee or any other
individual or group to whom authority is delegated shall not be personally
liable for any act or omission in connection with the performance of powers or
duties or the exercise of discretion or judgment in the administration and
implementation of the Plan. The Company shall hold harmless and indemnify each
member of the Committee, and any other individual or group exercising delegated
authority or responsibility with respect to the Plan, from any and all
liabilities and costs arising from any act or omission related to the
performance of duties or the exercise of discretion and judgment with respect to
the Plan. This Section 3.3 shall not be construed as limiting the Company's or
any Subsidiary's ability to terminate or otherwise alter the terms and
conditions of the employment of individual or group exercising delegated
authority or responsibility with respect to the Plan, or to discipline any such
person.



SECTION 4
ELIGIBILITY

          4.1          Participation. An Associate shall be a Participant in the
Plan for a Performance Period upon his or her designation as a Participant for
that Performance Period by the Committee. When deemed appropriate by the
Committee, the Committee may determine an effective date for the commencement of
participation by a Participant that is subsequent to the


4

--------------------------------------------------------------------------------


first day of the Performance Period. Participants shall be notified in writing
and provided a written summary of the Plan.

          4.2          No Continuing Participation. An Associate's designation
as a Participant for a Performance Period will not continue in effect for the
subsequent Performance Period unless and until the Committee designates the
Associate as a Participant in the subsequent Performance Period. The Committee
may terminate participation by any Participant at any time with or without
cause.



SECTION 5
ESTABLISHMENT OF GOALS AND POTENTIAL INCENTIVE BONUSES

          5.1          Performance Criteria. The Plan shall be administered so
that the incentive compensation provided to Participants under the Plan for each
Performance Period is based on whether the Goals that are applicable to the
Participant for a Performance Period are achieved for that Performance Period.

          5.2          Determination of Possible Incentive Bonuses. Within a
reasonable time prior to or after the commencement of a Performance Period, the
Committee shall make the determinations set forth in this Section 5.2.

>           (a)          Performance Period. The Committee shall determine the
> duration of each Performance Period. Each Performance Period may be expressed
> as a number of Fiscal Years or by any unit of time. Any Performance Period may
> overlap with one or more other Performance Periods.
> 
>           (b)          Participants. The Committee shall determine the
> Associates who shall be Participants for that Performance Period.
> 
>           (c)          Goals. The Committee shall determine the one or more
> Goals applicable to each Participant for that Performance Period, including
> any threshold, target or maximum Goals. The Committee may, but is not required
> to, set Goals for the person or persons serving in a particular position or
> positions with the Company, rather than individual Participants. Goals may
> vary among Participants in any manner that the Committee determines. In
> addition, there is no requirement that any Participant's Goals be similar from
> Performance Period to Performance Period.
> 
>           (d)          Target Bonus. A Target Bonus, expressed as a percentage
> of the Participant's Annual Base Salary or a specified dollar amount.
> 
>           (e)          Incentive Bonus; Allocation of Incentive Bonus. For
> each Participant selected for a Performance Period, the Committee shall
> determine the one or more Incentive Bonus levels applicable to a Goal for the
> Performance



5

--------------------------------------------------------------------------------




> Period. The Incentive Bonus levels, expressed as a percentage of the Target
> Bonus, that shall be paid to the Participant at specified levels of
> achievement of the Goals established by the Committee pursuant to this Section
> 5.
> 
> 
> 
>           (f)          Determination of Relationships Between Goals. For each
> Goal established for a Participant, the Committee shall determine whether the
> Participant's eligibility to receive an Incentive Bonus with respect to such
> Goal is dependent on the achievement of any other Goal applicable to that
> Participant.
> 
>           (g)          Conditions on Incentive Awards. The Committee may also
> establish any specific conditions under which an Incentive Award may be
> reduced or forfeited.

The Incentive Bonus levels specified under subsection (c) above may be expressed
either as (i) a matrix of percentages of the Target Bonus that will be paid at
specified levels of the Goal or (ii) a mathematical formula that determines the
percentage of the Target Bonus that will be paid at varying levels of the Goal.
If the Incentive Bonus levels are expressed a matrix of percentages and the
actual performance achieved exceeds the threshold level and falls between
specified levels, then the Compensation Committee may determine by interpolation
the percentage of the Target Bonus that will be paid.

          5.3          Determination of Actual Incentive Bonuses.

>           (a)          Determination of Achievement of Goals. Within a
> reasonable time following the end of a Performance Period, the Committee shall
> determine whether each Participant's one or more Goals for that Performance
> Period have been met. The Committee shall make this determination by reference
> to such information as the Committee determines.
> 
>           (b)          Determination of Incentive Bonuses. Following its
> determinations under Section 5.3(a), the Committee shall determine the portion
> of each Participant's Incentive Bonus that such Participant is entitled to
> receive for that Performance Period, subject to the provisions of this Section
> 5.

          5.4          Adjustments. Adjustments to Incentive Bonuses may be made
when deemed appropriate by the Committee pursuant to Section 6 and Section 7
below.



SECTION 6
DETERMINATION AND PAYMENT OF INCENTIVE BONUSES

          6.1          Final Performance Determination. Company, Business Unit
and individual performance, including any necessary or appropriate adjustments
required or permitted hereunder, shall be determined for each Participant as
soon as administratively feasible following the availability of final
performance results for the Performance Period.



6

--------------------------------------------------------------------------------




          6.2          Determination of Incentive Bonuses. Under rules
established by the Committee, the Incentive Bonus for each Participant for each
Performance Period shall be determined pursuant to Section 5.

          6.3          Payment of Incentive Bonuses; Form of Payment. The dollar
amount of the Incentive Bonus for a Performance Period shall be paid to the
Participant as soon as feasible following the completion of the Incentive Bonus
calculations for the Performance Period and vesting by the Participant in the
Incentive Award; provided, however, such Incentive Bonus shall be paid no later
than the 15th day of the third month following the later of the end of the
Performance Period in which the goals for the incentive bonus have been met and
the date the Participant vests in the Incentive Award. Upon completion of such
calculations, the Committee shall notify each Participant of the amount of his
or her Incentive Bonus. Any Participant may elect to receive a portion of his or
her Incentive Bonus to be paid in cash under this Plan in the form of Common
Stock under the Company's 2001 Stock Bonus Plan (or any successor plan) or any
other Incentive Bonus plan that the Company may adopt, provided that the
Participant is a participant under the other plan with the right to elect to
receive shares of Common Stock under the plan. In the event of the death of a
Participant, any Incentive Bonus payable to the Participant under the Plan will
be paid to the Participant's Beneficiary. Before any Incentive Bonus shall be
paid, the Committee shall certify in writing, whether by appropriate resolution
or otherwise, that the relevant Goals were met and that the other material terms
of this Plan have been satisfied.

          6.4          Partial Year Participation and Employment Changes.

>           (a)          Partial Year Participation. If a person is designated
> to become a Participant in a Performance Period as of a date other than the
> first day of the Performance Period, then such Participant shall be entitled
> to receive a pro rata portion of the Incentive Bonuses to which he or she
> would otherwise be entitled had he or she been a Participant for the entire
> Performance Period, based on the Participant's time of active employment as a
> Participant during the Performance Period.
> 
>           (b)          Employment Changes. Goals and Incentive Bonuses for a
> Participant for a Performance Period will be prorated or adjusted as
> appropriate, as determined by the Committee from time to time, in the event of
> any change in the Participant's compensation or employment status, or any
> other change that would affect the determination for the Performance Period,
> in proportion to the duration of each applicable factor during the Performance
> Period.
> 
>           (c)          Retirement, Death, Total Disability, or Change in
> Control. If a Participant's employment terminates by reason of Retirement,
> death, Total Disability, or Change in Control (as defined in the Spartan
> Stores, Inc. Supplemental Executive Retirement Plan), or upon a Change in
> Control that does not result in the termination of a Participant's employment,
> before the end of any Performance Period or before vesting in the applicable
> Incentive Award, the Participant's Incentive Bonus for the Performance Period,
> if any, shall vest and be paid to the Participant or the Participant's
> Beneficiary if and to the extent



7

--------------------------------------------------------------------------------




> provided by the Committee in the grant of the Incentive award. Notwithstanding
> the previous sentence, the Committee shall only grant awards payable upon
> Retirement, death, Total Disability, or Change in Control in a timely manner
> so as to be exempt from Section 409A as provided in Section 9.8. Specifically,
> the award shall be paid no later than the 15th day of the third month
> following the date on which the Participant's rights under this subsection
> vest due to the Participant's Retirement, death, Total Disability, or a Change
> in Control or, if already vested, the 15th day of the third month following
> the date of the Participant's Retirement, death, Total Disability, or a Change
> in Control.
> 
> 
> 
>           (d)          Other Termination of Employment. Except as otherwise
> provided in this subsection (d) or pursuant to subsection (e), or as provided
> in a change in control agreement applicable to a Participant, upon termination
> of a Participant's employment for any reason other than Retirement, death, or
> Total Disability during a Performance Period or before vesting in the
> applicable Incentive Award, the Participant shall not be entitled to the
> payment of any Incentive Bonus for the Performance Period. Notwithstanding the
> preceding sentence, the Committee shall have sole and absolute discretion to
> determine that payment of a pro-rated amount may be made when termination of a
> Participant's employment results from job elimination, reduction in work force
> or other similar company initiative, or is encouraged or induced by incentives
> offered by the Company or other circumstances determined appropriate by the
> Committee. Except as provided in Section 6.4(c) or (e), a Participant must be
> employed by the Company or a Subsidiary at the time that an Incentive Bonus is
> paid to receive such Incentive Bonus.
> 
>           (e)          Committee Discretion. Pursuant to the powers conferred
> in Section 6 and Section 7, the Committee may amend or modify any rule and
> make any other rule, exception or determination applicable to participation
> and employment changes relating to any Participant. Notwithstanding any other
> provision of this Plan, the Committee delegates to the Chief Executive Officer
> the authority to determine that a Participant's award will be reduced or
> withheld if the Chief Executive Officer determines that the reduction or
> withholding is warranted by the Participant's performance.



SECTION 7
COMMITTEE DISCRETION

                    The Committee shall exercise all of its power and duties as
the Committee deems appropriate in its sole and absolute discretion. All
decisions of the Committee shall be final and binding on all Participants and
their respective heirs, representatives and Beneficiaries. If the Committee
determines in its sole and absolute discretion that any factor applicable in the
ultimate determination of an Incentive Bonus under the Plan for a Performance
Period is not appropriate with respect to one or more Participants due to
unusual events, circumstances, or


8

--------------------------------------------------------------------------------


other factors that the Committee determines to be appropriate, the applicable
factor or the amount of the resulting Incentive Bonus may be adjusted or
modified in any manner deemed appropriate by the Committee. Without limiting the
generality of the foregoing, to reflect significant, unanticipated changes,
Goals may be adjusted during a Performance Period by recommendation of the
Committee and upon approval of the Board of Directors. Adjustments to Goals are
expected to be, but need not be, made on an extraordinary basis only.

                    Without limiting the generality of the foregoing, for each
Performance Period for which Incentive Bonuses are awarded, the Committee may,
but need not, award Incentive Bonuses to persons who were not designated as
Participants for that Performance Period in an aggregate amount equal to not
more than twenty-five percent (25%) of the aggregate amount of Incentive Bonuses
awarded to Participants for such Performance Period. The amount and other terms
and conditions of such Incentive Bonuses to non-Participants, as well as the
identities of the persons who are designated to receive such Incentive Bonuses,
are within the sole and absolute discretion of the Committee.



SECTION 8
TERMINATION AND AMENDMENT

                    The Board may terminate the Plan at any time, or may from
time to time amend the Plan as it deems appropriate and in the best interests of
the Company.



SECTION 9
GENERAL PROVISIONS

          9.1          Benefits Not Guaranteed; No Rights to Award. Neither the
establishment and maintenance of the Plan nor participation in the Plan shall
provide any guarantee or other assurance that Incentive Bonuses or other
compensation will be payable under the Plan. The success of the Company and its
Business Units and affiliates, as determined hereunder and adjusted as provided
herein and application of the administrative rules and determinations by the
Committee, shall determine the extent to which Participants are entitled to
receive Incentive Bonuses under this Plan. No Participant or other person shall
have any claim to be granted any award or benefit under the Plan and there is no
obligation of uniformity of treatment of Participants under the Plan. The terms
and conditions of any award or benefit of the same type and the determination of
the Committee to grant a waiver or modification of any award or benefit and the
terms and conditions thereof need not be the same with respect to each
Participant.

          9.2          No Right to Participate. Nothing in this Plan shall be
deemed or interpreted to provide a Participant or any non-participating
Associate with any contractual right to participate in or receive benefits under
the Plan. No designation of a person as a Participant for all or any part of a
Performance Period shall create a right to any Incentive Bonus, compensation or
other benefits of the Plan for any other Performance Period.



9

--------------------------------------------------------------------------------




          9.3          No Employment Right. Participation in this Plan shall not
be construed as constituting a commitment, guarantee, agreement, or
understanding of any kind that the Company or any Subsidiary will continue to
employ any individual and this Plan shall not be construed or applied as any
type of employment contract or obligation. Nothing herein shall abridge or
diminish the rights of the Company or any Subsidiary to determine the terms and
conditions of employment of any Participant or other person or to terminate the
employment of any Participant or other person with or without cause at any time.

          9.4          No Assignment or Transfer. Neither a Participant nor any
Beneficiary or other representative of a Participant shall have any right to
assign, transfer, attach, or pledge any bonus amount or credit, potential
payment, or right to future payments of any bonus amount or credit, or any other
benefit provided under this Plan. Payment of any amount due or to become due
under this Plan shall not be subject to the claims of creditors of the
Participant or to execution by attachment or garnishment or any other legal or
equitable proceeding or process, unless otherwise specifically ordered by any
court of competent jurisdiction.

          9.5          Withholding and Payroll Taxes. The Company shall deduct
from any payment made under this Plan all amounts required by federal, state and
local tax laws to be withheld and shall subject any payments made under the Plan
to all applicable payroll taxes and assessments.

          9.6          Incompetent Payee. If the Committee determines that a
person entitled to a payment hereunder is incompetent, it may cause benefits to
be paid to another person for the use or benefit of the Participant or the
Participant's Beneficiary at the time or times otherwise payable hereunder, in
total discharge of the Plan's obligations to the Participant or Beneficiary.

          9.7          Governing Law. The validity, construction and effect of
the Plan and any rules and regulations relating to the Plan shall be determined
in accordance with the laws of the State of Michigan and applicable federal law.

          9.8          Construction. The singular includes the plural and the
plural includes the singular. Capitalized terms, except those at the beginning
of a sentence or part of a heading, have the meaning defined in the Plan. The
Plan is intended to be exempt from Section 409A of the Code by providing for
short-term deferrals as described in Treasury Regulations § 1.409A-1(b)(4) and
shall be interpreted and administered to achieve that purpose.

          9.9          Severability. In the event any provision of the Plan
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining provisions of the Plan and the Plan shall be
construed and enforced as if the illegal or invalid provision had not been
included.

          9.10          No Limit on Other Compensation Arrangements. Nothing
contained in the Plan shall prevent the Company or any Subsidiary from adopting
or continuing in effect other or additional compensation arrangements, including
the grant of stock options and other stock-based awards, and such arrangements
may be either generally applicable or applicable only in specific cases.



10

--------------------------------------------------------------------------------